Opinion of the Court, by
Frear, J.
The defendant was convicted in the District Court of Honolulu of escape from imprisonment (under Sec. 2, Ch. XXIX., of the Penal Code), and appealed to this Court on points of law.
He contends that there was no evidence to show that he escaped “ against the will of the officer having him in custody,” as provided in this section of the statute. We think that there was such evidence. The officer, a prison luna, who had charge of the defendant, a prisoner at work on the road, testified that he allowed the prisoner to go into the bush for a particular purpose, and that he did not return, but escaped. The permission to go for that particular purpose implied an intention on the part of the officer that the prisoner should return. Eurther, the word “ escape ” *364was evidently used by the officer in its usual popular sense, which implies not merely that the prisoner recovered his freedom, but that he did so against the will of the officer in charge.
W. O. Smith, Attorney-Gen eral, for the prosecution.
V. V. Ashford, for the defendant.
It was also argued that the lower court was without jurisdiction over the defendant by reason of an alleged irregularity in his arrest (or recapture), in that he was taken when a seaman on board an American merchant ship in the port of Hilo, the consent of the United States Consular Agent at that port not having been first obtained, the argument being that such consent was essential to the validity of an arrest under such circumstances, but this point has since been abandoned.
The judgment of the District Court is affirmed with costs.